Citation Nr: 0723276	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-32 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1946 to 
August 1947.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision.  This case has been 
advanced on the docket.


FINDING OF FACT

A low back disability was not manifested during the veteran's 
active duty service or for many years thereafter, nor is a 
low back disability otherwise related to such service.  


CONCLUSION OF LAW

Criteria for service connection for a low back disability 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran testified that he injured his back during 
service.  He recalled unloading a piece of heavy equipment 
from a truck when his grip slipped and he fell to the ground, 
sharply twisting his back.

The veteran indicated that he was treated in 1947 and 1948 in 
Michigan, and then again in the early 1950's, but both 
doctors were deceased at the time of the veteran's statement 
in March 2001, and, their records were no longer available.  
As such the earliest treatment records showing treatment for 
the veteran's back are from the late 1960's and were part of 
the veteran's claim for Social Security Administration (SSA) 
benefits.

Service medical records fail to show any evidence of a back 
injury while the veteran was in service.  Specifically, no 
complaints of back pain were recorded, and the veteran's 
musculoskeletal system was found to be normal on both at a 
physical examination in March 1946 and then again at the 
veteran's separation physical in July 1947.

The earliest post-service treatment records showing back 
treatment are from the late 1960s.  In November 1967, the 
veteran was diagnosed with a chronic lumbosacral strain.  In 
January 1968, a private doctor, Dr. Mateskon, noted that the 
veteran had injured his back in 1956 while working for a 
calcite plant in Michigan.  The veteran reported that he had 
slipped and fallen against a railroad car well and struck his 
right pelvis, and since that time, he reported having a 
recurrent backache.  The veteran was diagnosed with a chronic 
lumbosacral strain and a sacro-iliac strain with a possible 
ruptured disc.  The veteran indicated that he was still 
working at the calcite plant where he was required to lift 
between 20 and 150 pounds about every 20 minutes.  

In November 1967, Dr. Ries indicated that he had been 
treating the veteran since 1951, and that the veteran had 
hurt his back in 1958 when he hit is back at work. 

In December 1967, the veteran was laid off work, and he 
related his back trouble to either 1963 or 1964 when he hurt 
his back while working.  At the physical examination, the 
veteran indicated that he initially hurt his back when he 
fell on a car well in 1956. However, at no time did the 
veteran attribute his back injury to his time in service or 
to an in-service injury.  The veteran was again diagnosed 
with a lumbosacral strain.

In February 1968, the veteran reported on an SSA form that he 
hurt his back in 1958, and then reinjured it in 1963 while at 
work.

In April 1968, Dr. Ramsey wrote a letter indicating that the 
veteran reported injuring his back in 1958 while unloading 
railroad cars.  It was noted that the veteran got along well 
until 1963 when he began having increasing lumbosacral pain, 
and the veteran was diagnosed with a very mild compression 
fracture in the lower spine.

In June 1988, the veteran reported that he had had back 
problems since a work related injury in 1968.  The veteran 
indicated that aside from that injury, he had not had any 
other serious accidents.

The veteran currently asserts that he received treatment for 
his back shortly after service, but that the records are no 
longer available.  However, the veteran did not file a claim 
for a back disability until 2000, more than half a century 
after he was discharged from service.  Furthermore, this 
delay was not due to a lack of knowledge of availability of 
VA benefits, as the veteran first filed a claim for service 
connection for a knee disability in 1965.  As such, it is 
apparent that the veteran knew of the VA system at least 35 
years prior to initially filing his back claim.  
Additionally, even when the veteran sought back treatment in 
the 1960s, he never mentioned an in-service back injury or 
treatment for his back immediately following service.  This 
evidence weighs heavily against the veteran's assertion that 
he injured his back in service.  

There is no doubt that the veteran currently has a lower back 
disability, as X-rays and MRIs have shown degenerative disc 
disease in his back.  Additionally, a number of records note 
the presence of an old compression injury (such as a 
September 2000 VA treatment record).  However, given the 
multiple confirmed post-service back injuries during the 
1950s and 1960s, the mere fact that medical records from the 
last decade reference an "old" injury fails to prove that 
the veteran had an in-service back injury.

While the veteran believes that his current back condition is 
related to his time in service, he is not medically qualified 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Furthermore, 
while the veteran currently attributes his back condition to 
an in-service injury, it appears that he has become of this 
opinion since filing for VA benefits in 2000, as even as 
recently as 1988, the veteran attributed his back condition 
to post-service work accidents.  As such, the veteran's 
opinion is insufficient to provide the requisite nexus 
between his back disability and an event in service.  

In support of the veteran's claim, his private doctor, Dr. 
Elzawahry, submitted a statement in November 2004 indicating 
that the veteran sustained an L1 fracture while in the 
service and as a result was severely symptomatic.  Dr. 
Elzawahry opined that the veteran's back condition was 
totally related to his military injury.

However, a bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
The Board is not required to accept medical opinions that are 
based solely on recitation of history, such as these.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  Dr. Elzawahry 
provided no basis for his conclusion; and therefore the only 
conclusion is that his opinion was based on the history as 
reported by the veteran.  However, the veteran's reported 
history lacks the credibility to provide the basis for Dr. 
Elzawahry's opinion.  For example, Dr. Elzwahry concludes 
that the veteran sustained an L1 fracture while in service.  
However, service medical records failed to show any evidence 
of an in-service back injury and the doctor failed to discuss 
the effects of the documented injuries to the veteran's back 
incurred after service.  

The veteran's claim of an in-service back injury is further 
undermined by the fact that he worked in a job which required 
heavy lifting following service, at which he clearly reported 
several back injuries, and by the fact that the veteran never 
mentioned an in-service back injury for roughly 50 years 
following service.

As such, the veteran's claims file lacks competent, fully 
informed, and probative medical opinion of record which 
relates the veteran's current back disability to his time in 
service.  Therefore the criteria for service connection have 
not been met, and the veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
In the present case, required notice was completed by a 
letters dated in May 2004, and July 2006 which informed the 
veteran of all the elements required.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  
Additionally, the veteran's claim was readjudicated by an 
April 2007 supplemental statement of the case following 
completion of the notice requirements.

VA and available private treatment records have been 
obtained, as have SSA records and service medical and 
personnel records.  Additionally, the veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for a low back disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


